
	

113 HR 980 IH: Coal Accountability and Retired Employee Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 980
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect the health care and pension benefits of our
		  nation’s miners.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Accountability and Retired
			 Employee Act of 2013 or the CARE Act .
		2.Amendment of Surface
			 Mining Control and Reclamation Act of 1977Section 402(i)(2) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(2)) is amended—
			(1)by striking
			 Subject to and inserting the following:
				
					(A)In
				generalSubject to
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Excess
				amounts
						(i)In
				generalSubject to paragraph
				(3), and after all transfers referred to in paragraph (1) and subparagraph (A)
				of this paragraph have been made, any amounts remaining after the application
				of paragraph (3)(A) (without regard to this subparagraph) shall be transferred
				to the trustees of the 1974 UMWA Pension Plan and used solely to pay pension
				benefits required under such plan.
						(ii)1974 UMWA
				Pension PlanIn this
				subparagraph, the term 1974 UMWA Pension Plan means a pension plan
				referred to in section 9701(a)(3) of the Internal Revenue Code of 1986 but
				without regard to whether participation in such plan is limited to individuals
				who retired in 1976 and
				thereafter.
						.
			3.Eligibility for
			 1992 UMWA benefit plan
			(a)In
			 generalParagraph (2) of section 9712(b) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (A), by adding or at the end of subparagraph (B),
			 and by inserting after subparagraph (B) the following new subparagraph:
				
					(C)but for this
				chapter, would be eligible to receive benefits from the 1974 UMWA Benefit Plan
				(other than an individual described in the last sentence of section
				402(h)(2)(C) of the Surface Mining Control and Reclamation Act of 1977)
				following a proceeding under title 11, United States Code, or other insolvency
				proceeding relating to the applicable last signatory operator, but who does not
				receive such coverage at levels at least equal to those described in section
				402(h)(2)(C) of the Surface Mining Control and Reclamation Act of 1977 from
				such operator or any related
				person,
					.
			(b)Conforming
			 amendmentsParagraph (2) of section 9712(b) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 subparagraph (A) or (B) in the matter following subparagraph (C)
			 (as added by this section) and inserting subparagraph (A), (B), or
			 (C), and
				(2)by inserting
			 under subparagraph (A) or (B) after health benefits
			 coverage in the second sentence.
				4.Special rule for
			 certain supplemental benefit plans
			(a)In
			 generalSection 404 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(p)Special rule for
				certain supplemental benefit plans
						(1)In
				generalIf contributions are paid by an employer under a plan
				that provides supplemental benefits solely to participants in a plan described
				in subsection (c) (or a continuation thereof) that provides pension benefits,
				such contributions shall not be deductible under this section nor be made
				nondeductible by this section, but the deductibility thereof shall be governed
				solely by section 162 (relating to trade or business expenses).
						(2)Tax treatment of
				planFor purposes of this title, the trust holding the assets of
				a plan to which paragraph (1) applies shall be treated as an organization
				exempt from tax under section 501(a).
						(3)Special rule for
				payments other than to or from a trustFor purposes of this
				subsection, payments made by an employer to the trustees of a plan described in
				paragraph (1), and benefits paid by the trustees of such plan, shall be treated
				as contributions paid to, and benefits paid from, such plan without regard to
				whether the contributions are paid into, or benefits paid from, the trust
				holding the assets of such
				plan.
						.
			(b)Exclusion from
			 wages
				(1)Payroll
			 taxesParagraph (5) of section 3121(a) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (H), by adding or at the end of subparagraph (I),
			 and by adding at the end the following new subparagraph:
					
						(J)under a plan to
				which section 404(p)(1)
				applies;
						.
				(2)Collection of
			 income tax at sourceParagraph (12) of section 3401(a) of such
			 Code is amended by adding at the end the following new subparagraph:
					
						(F)under a plan to
				which section 404(p)(1) applies,
				or
						.
				(3)Unemployment
			 taxesSection 3306(b) of such Code is amended by striking
			 or at the end of paragraph (19), by striking the period at the
			 end of paragraph (20) and inserting ; or, and by adding at the
			 end the following new paragraph:
					
						(21)any payment made
				to or for the benefit of an individual under a plan to which section 404(p)(1)
				applies.
						.
				
